DETAILED ACTION
The present application, filed on 10/25/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 07/13/2021.
Claims 10-20 are pending and have been considered below.

Priority
The application is a 371 of PCT/EP2018/057695, filed on 03/27/2018, and claims priority to foreign application DE 10 2017 207 116.8, filed on 04/27/2017. The priority is acknowledged. 

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Regarding, claim 1, Maier teaches the at least one planetary gearset being axially arranged completely within the rotor of the electric motor. Furthermore, examiner maintains that since Fujinaka teaches all the structure of the claimed Vernier motor, and both Fujinaka and Muenster disclose an electric motor with a rotor arranged within a stator, the two references would be obvious to combine. The reasoning for combining these two references has been updated to address the applicant’s arguments and amendments in a new 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muenster (EP 1820675) in view of Fujinaka (US 2004/0245887) and Maier (WO 2013/189649).
Regarding claim 10, Muenster discloses {Figure 1} a roll stabilizer for a motor vehicle, the roll stabilizer comprising: an actuator {1} having a housing {11} with a first stabilizer element {3} attached thereto and an electric motor {7} located within the housing {11}, the electric motor having a longitudinal axis, and the electric motor having a stator {9} and a rotor {13} arranged radially within the stator, a gear transmission {17} having at least one planetary gearset {19} being connected with the electric motor {7} on a drive side, the gear transmission {17} being connected with a second stabilizer element {5}, on an output drive side, such that the first and the second stabilizer elements are electromechanically rotatable against one another, and the at least one planetary gearset being axially arranged.
However, Muenster does not explicitly disclose the electric motor is designed as a Vernier-motor for producing high torque, and the at least one planetary gearset being axially arranged completely within the rotor of the electric motor.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the actuator of the roll stabilizer disclosed by Muenster to include a Vernier motor in place of the electric motor in order to improve torque control, while saving space and energy costs [0017-0019]. 
Maier teaches {Figures 1-5, [0018]} a planetary gearset {24} being axially arranged completely within the rotor {14} of the electric motor {10}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have further modified the actuator taught by Muenster in view of Fujinaka to position the plurality of planetary gearsets disclosed by Muenster completely within the rotor of the electric motor, as taught by Maier, in order to reduce the volume of the actuator, optimizing vehicle space {Maier [0018-0020]}.
Regarding claim 11, Muenster discloses {Figure 1} the longitudinal axis of the electric motor {7} is parallel to a longitudinal axis of the transmission {17}, and the electric motor {7} and the transmission {17} have a common longitudinal axis.  
Regarding claim 12, Muenster does not explicitly disclose the transmission is axially positioned completely within a rotor of the electric motor.  
Maier teaches {Figures 1-5, [0018]} the transmission {24} is axially positioned completely within a rotor {14} of the electric motor {10}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have further modified the actuator to position the gear 
Regarding claim 13, Muenster does not explicitly disclose the rotor of the electric motor is coupled with a sun gear of the at least one planetary gearset of the transmission.
Maier teaches {Figures 1-5} the rotor {14} of the electric motor {10} is coupled with a sun gear {30} of the planetary gearset {24} of the transmission.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate an additional sun and/or ring gears in addition to the planetary gearing in order to further optimize the torque output [0037-0038].
Regarding claim 14, Muenster does not explicitly disclose the transmission is a planetary transmission, and a ring gear of the at least one planetary gearset is fixed to the housing.
Maier teaches {Figures 1-5} the transmission {24} is a planetary transmission, and a ring gear {26} of the planetary gearset is fixed to the housing.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate an additional sun and/or ring gears in addition to the planetary gearing in order to further optimize the torque [0037-0038].
Regarding claim 15, Muenster discloses {Figure 1} the transmission {17} is a planetary transmission {19} having the at least one planetary gearset, the stator {9} arranged within and connected to the housing {11} in a rotationally fixed manner, the rotor {13} is positioned within and rotatable with respect to the stator {9}.
However, Muenster does not explicitly disclose that the rotor is coupled to a sun gear of the at least one planetary gearset, and a ring gear of the at least one planetary gearset fixed to the housing.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the connection between the motor and planetary transmission to include a first sun gear of the planetary transmission coupled to the rotor of the Vernier-type motor in order to “transmit torque away from the electric motor or toward the electric motor” [0038].
Regarding claim 16, Muenster, as modified by Maier in claim 10, discloses the planetary transmission comprises a plurality of planetary gearsets axially arranged completely within the rotor of the electric motor.
Regarding claim 17, Muenster does not explicitly disclose each of the plurality of planetary gearsets has two planet gears, and the two planet gears are structurally identical to one another.
Maier teaches {Figure 1} each of the plurality of planetary gearsets {24} has two planet gears {34}, and the two planet gears are structurally identical to one another.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the planetary gearset disclosed by Muenster would also have two planet gears that are structurally identical to one another in order to evenly transmit force between a sun gear and a ring gear [0058]. 
Regarding claim 18, Muenster does not explicitly disclose that the roll stabilizer is arranged in a chassis on at least one axle of the motor vehicle.  
.

Allowable Subject Matter
Claims 19-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616